                                                                                    08/13/2019
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 CRYSTAL VL RIVERS,                             )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )      Civil Action No. 6:18-cv-00061
                                                )
 UNITED STATES OF AMERICA, et al.,              )      By: Elizabeth K. Dillon
                                                )          United States District Judge
        Defendants.                             )

                                            ORDER

       It is ORDERED that all dispositive motions in this case shall be and hereby are

REFERRED to United States Magistrate Judge Joel C. Hoppe pursuant to 28 U.S.C. §

636(b)(1)(B). Judge Hoppe is directed to conduct such proceedings as will enable him to submit

to this court proposed findings of fact, conclusions of law, and a recommended disposition of

any pending dispositive motion.

       The Clerk shall docket this order and send a copy to the pro se plaintiff.

       It is so ORDERED.

       Entered: August 13, 2019.



                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge
